Title: Proposed Constitutional Amendment, [ca. 9 July] 1803
From: Madison, James
To: 


[ca. 9 July 1803]
For amendment to the Constitution
Louisiana as ceded by France is made part of the U. States. Congress may make part of the U. S. other adjacent territories which shall be justly acquired.
Congress may sever from the U. S territory not heretofore within the U. States, with consent of a majority of the free males above 21 years, inhabiting such territory
 

   
   Ms (DLC). Undated; for conjectural date, see n. 1. Docketed by JM, probably at a later date, “project of J. M.”



   
   Madison probably drafted this constitutional amendment in response to one Jefferson wrote after 4 July, when news of the Louisiana treaty reached Washington, and which the president circulated among his cabinet secretaries for comment. Robert Smith and Albert Gallatin both responded on 9 July, and it is likely that Madison did as well. In any event, Jefferson clearly had Madison’s draft by the time he rewrote the amendment in late August; the first line of that draft is taken directly from Madison’s proposed amendment (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:241–49; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:314–16; Brant, MadisonIrving Brant, James Madison (6 vols.; Indianapolis and New York, 1941–61)., 4:141–45).


